DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/19/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asada (US 2009/0050465) in view of Brimhall (US 5,396,266).
Regarding claim 1, Asada discloses a control device for a human-machine interface, the control device comprising a mount (10), a member (20) moveable relative to the mount (Fig. 6), and at least one element (35) positioned between the member and a fixed element (33) of the mount (Fig. 3), the member being a handle (¶ [0016]). 
However Asada fails to disclose the at least one electroactive element being configured to control a position of the member.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asada’s device according to known methods to incorporate the teachings of Brimhall to use a control unit in the assembly to precisely measure and control the movement of the handle in order to provide a lightweight, sensitive, kinesthetic feedback system for enabling the operator to receive accurate sensory input from the actuator system as taught by Brimhall (C. 1, L. 62-68).
Regarding claim 2, Asada further teaches the at least one electroactive element is configured to detect the position of the member (¶ [0102]).
Regarding claim 11, Asada discloses a method for controlling a mobile member (20) of a handle (¶ [0016]), wherein at least one member (35) is interposed between the mobile member and a fixed element (33).
 However Asada fails to disclose the method comprising the step of activating the at least one electroactive member to provoke a change of mechanical state of the mobile member.
Brimhall teaches a kinesthetic feedback apparatus (Fig. 2) which includes at least one electroactive member (combination of 24, 26 and 30) to provoke a change of mechanical state of the mobile member (12, ¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asada’s device according 
Regarding claim 12, Asada further teaches a step of detecting a position of the mobile member by the at least one electroactive member (¶ [0102]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Brimhall as applied in claim 1 above and further in view of Olson et al. (US 2009/0212766) hereafter “Olson”.
Regarding claim 3, Asada discloses most of the claim limitations except for the member comprises at least one bipolar magnet, the mount comprising a sensor configured to detect a magnetic field emitted by the at least one magnet.
Olson teaches a joystick (10) in which the member (12) comprises at least one bipolar magnet (16), the mount comprising a sensor (18) configured to detect a magnetic field emitted by the at least one magnet (¶ [0011]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asada-Brimhall’s device according to known methods to incorporate the teachings of Olson to use a magnet detection structure in the assembly in order to provide an improved joystick that allows for sensing three axis directional movement as taught by Olson (¶ [0005]).  
Regarding claim 4, Asada discloses most of the claim limitations except for the at least one electroactive element is configured to detect at least one of a rotational displacement and a translational displacement of the at least one magnet.
Olson teaches a joystick (10) in which the at least one electroactive element (18) is configured to detect at least one of a rotational displacement and a translational displacement of the at least one magnet (16, ¶ [0011]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asada-Brimhall’s device according to known methods to incorporate the teachings of Olson to use a magnet detection structure in the assembly in order to provide an improved joystick that allows for sensing three axis directional movement as taught by Olson (¶ [0005]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Brimhall as applied in claim 1 above and further in view of Rothkopf et al. (US 2009/0058687) hereafter “Rothkopf”.
Regarding claim 10, Asada discloses most of the claim limitations except for at least one proximity detector configured to detect a presence in proximity to the device and to supply a detection signal to a control system.
Rothkopf teaches a compact input device (830) which includes a proximity detector configured to detect a presence in proximity to the device and to supply a detection signal to a control system (¶ [0072-0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asada-Brimhall’s device according to known methods to incorporate the teachings of Rothkopf to use a proximity sensor in the assembly in order to provide the user with a precise controlling system during the operation. 

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, overcoming the formal issues above, and including all of the limitations of the base claim and any intervening claims for the reasons stated in the previous Office Action.

Response to Arguments
Applicant’s arguments filed 02/19/2021 have been fully considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/           Examiner, Art Unit 2833         


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833